Citation Nr: 0215261	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-20 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for residuals, left knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 until June 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1999 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's residuals, left knee injury, are productive 
of subjective complaints of pain; objective findings reveal 
crepitance but no locking, clicking, popping, redness, heat 
or tenderness; the objective evidence does not support the 
subjective complaints of functional loss due to pain. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals, left knee injury, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5293 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the July 2000 statement of a case, as well as in the April 
2002 supplemental statement of the case.  Thus, the veteran 
has been put on notice as to the new requirements regarding 
the duty to assist and informed the veteran  about the 
division of responsibilities between VA and the claimant in 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the Board has reviewed the file, and finds 
that the requirements under the VCAA have been met.  In that 
regard, the Board concludes that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions and the 
aforementioned July 2000 statement of the case and April 2002 
supplemental statement of the case.  

The Board finds that the RO made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  As a result of such efforts, the claims 
file contains a VA examination report dated June 1999.  
Additionally, the file contains outpatient treatment reports 
from L.J., M.D.  Finally, a transcript of the veteran's July 
2002 hearing before the undersigned is of record.  At that 
hearing, the veteran indicated that further evidence from 
Cardinal Medical Group, where he was treated by L.J., were 
not associated with the claims file.  It was suggested that 
the veteran contact the facility to gather such records and 
the veteran agreed to do so.  The record now contains 
additional submissions in the form of a November 2000 
radiological report, as well as the actual x-rays.  In this 
regard, the Board notes that the evidence submitted since the 
hearing before the Board comprises duplicate copies of the 
interpretations of X-ray and MRI evaluations that were 
already considered by the RO.  Moreover, the actual films of 
the studies are also essentially duplicative since the films 
themselves carry no evidentiary value outside of the 
interpretative reports.  Hence, there is no need to refer 
these submissions back to the RO.  The veteran did not 
contend that there were any additional outstanding records 
that he wished to have considered in connection with his 
claim.  

Also at the veteran's July 2000 hearing, his accredited 
service representative contended that a new VA examination 
was necessary because the assessment performed in June 1999 
failed to address pain and weakness considerations.  Despite 
such contentions, the Board notes that the June 1999 
examination did indeed address the issues of painful motion, 
instability, weakness and other like factors.  Therefore, the 
need for a new examination has not been established and the 
present evidence is sufficient to accomplish appellate review 
of this claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, the 
claim is presently ready for appellate consideration.

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2002) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.


Factual background

The veteran was examined by VA in June 1999.  He had 
complaints of left knee pain.  He reported discomfort that 
had been "off and on" over the last few years.  He further 
reported pain with activity, such as mowing his lawn or 
walking up a hill.  He described the pain as intermittent and 
aching.  The veteran stated that he took over-the-counter 
medications such as ibuprofen, which provided temporary 
relief.  The veteran related that he was employed as a 
"collections" officer with the state of Illinois and had no 
difficulty in performing his job.  His ability to exercise 
was fairly limited due to his left knee injury.  

Upon objective examination, the veteran's left knee had full 
range of motion.  His gait was stable and there was no 
evidence of instability.  There was also no evidence of 
inflammatory arthritis.  There was no evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal moving or guarding of movement.  The 
veteran had mild crepitus with range of motion.  X-rays 
revealed osteoarthritis involving the medial joint space and 
the patellofemoral joint, and also probable congenital bone 
projecting off of the distal femur.  The veteran was 
diagnosed with a history of a tear in the medial meniscus, 
left knee, with an increase in symptoms of pain over the last 
few years.  The pain was noted to be secondary to 
osteoarthritis in the joint space, which was appreciated both 
clinically and on x-ray.  

From September 1998 through November 2000, the veteran was 
treated by L.J. for various conditions, including his left 
knee disability.  A January 2000 treatment report noted 
complaints of left knee pain.  There was no locking, clicking 
or popping.  In March 2000, range of motion exercises were 
recommended for the left knee.  The treatment plan also 
called for heat linament and Tylenol.  An August 2000 
treatment report contained findings of slight crepitance. A 
radiological report, dated November 3, 2000, included an 
impression of a narrowing of the medial joint compartment 
with osteophyte formation consistent with moderate 
degenerative changes.  Further changes were also noted as to 
the patellofemoral joint.  Another impression noted a bony 
protuberance of the medial posterior distal metaphysis of the 
femur, probably representing a benign exostosis.  A final 
impression noted a sclerotic appearing lesion, distal 
metaphysis of the femur, which most likely represented a bone 
infarct.  That final impression was retracted in a treatment 
report dated November 14, 2000, report that noted the absence 
of evidence of bone infarct on a bone scan.  A final, undated 
treatment report noted crepitance in the knee, but without 
locking, clicking or popping.  

The veteran offered testimony before the undersigned in a 
July 2002 hearing.  The veteran described his left knee 
symptomatology as involving shooting pain and spasms, which 
coincided with one another.  The shooting pain ran from the 
top part of his left knee and up about 8 inches, somewhere 
mid-thigh.  The pain occurred on the front and center of the 
leg.  Regarding his muscle spasms, the veteran stated that it 
felt as though the knee was frozen in place during a spasm.  
He stopped all activity when they occurred.  He explained 
that he feared moving in an awkward position for fear his 
knee would "go out."  He described shooting pains that 
occurred daily in association with the muscle spasms.  In 
further testimony he stated that, on average, he experienced 
such pain 2 to 3 times daily.  There was no precipitating 
factor to the spasms.  The veteran stated that he was 
reluctant to engage in some of the activities he ordinarily 
would have participated in.  He testified that his left knee 
disability interfered with his sexual activity.  

Regarding pain management, the veteran reported that he was 
taking Naprosyn twice daily to help alleviate the pain.  
Typically, he would take one dose immediately after an attack 
and then would take a follow-up dose later.  The veteran 
stated that he also took Ibuprofen and aspirin for his pain 
management.  Each incident of shooting pains and spasms could 
last anywhere from 5 to 20 minutes, at which time his left 
knee would revert to normal.  The veteran stated that he 
feared making abrupt moves that might disrupt the knee and 
that as a result he was unsure of his movements.      

The veteran also testified that he worked for the state of 
Illinois.  He stated that he sometimes experienced spasms at 
work, for example, when bending to retrieve something from a 
file cabinet.  He stated that his occupation did not involve 
heavy or strenuous physical activity.  Regarding daily 
activities of life, he stated that mowing a lawn and using 
stairs could be troublesome for his left knee.  He stated 
that when given the choice, he would take an elevator rather 
than climb stairs.  He was afraid to engage in recreational 
activities such as roller-skating and swimming.   

The veteran's fiancée also offered testimony at the July 2002 
hearing.  She stated that there were times when the veteran 
had fallen while walking because his knee gave out.  She 
added that she had to assist him to his feet.  She also 
reported that the veteran's knee had become highly swollen in 
the past.  The veteran acknowledged that and stated that he 
would usually apply ice.  He also would try to sit down and 
remain still until the pain subsided.  The veteran's fiancée 
then reported that she heard a crunching sound in his knee 
with movement of the left leg when the veteran was sitting 
down.  

Analysis

The veteran is presently assigned a noncompensable rating for 
residuals of a left knee injury pursuant to Diagnostic Code 
5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application of each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absent of limitation of 
motion, a 10 percent rating may be assigned with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.

Diagnostic Codes 5260 and 5261 concern limitation of flexion 
and extension, respectively.  In order to receive a 
compensable rating under Diagnostic Code 5260, the evidence 
must show flexion limited to 45 degrees.  In order to receive 
a compensable rating under Diagnostic Code 5261, the evidence 
must show extension limited to 10 degrees.  As the medical 
evidence does not reveal such limitation of motion, no 
increase is possible on the basis of Diagnostic Codes 5260 or 
5261.  

The Board has also considered whether any alternate 
Diagnostic Codes might provide a basis for a higher rating.  
As the medical evidence fails to show ankylosis, Diagnostic 
Code 5256 is not for application.  As there are no findings 
of impairment due to recurrent subluxation or lateral 
instability, Diagnostic Code 5257 is not for application.  As 
there are no objective findings of effusion or locking pain, 
Diagnostic code 5258 does not apply.  As there is no nonunion 
or malunion of the tibia or fibula, Diagnostic Code 5262 does 
not apply.  Finally, as there are no findings of genu 
recurvatum, Diagnostic Code 5263 does not apply.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  Such functional impairment, however, must be 
objectively supported.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Code 5003 
also contains provisions to award a compensable rating for 
objectively confirmed painful motion, even if the extent of 
the limitation of motion is not compensable standing alone.  

Here the Board finds that the medical evidence does not 
warrant an increased rating on the basis of DeLuca 
considerations or for painful motion under Code 5003.  In so 
deciding, the Board notes the findings of the June 1999 VA 
examination indicated that the veteran's left knee had no 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal moving or guarding of 
movement.  Additionally, range of motion was found to be 
normal.  In this regard, the same examination noted 
crepitance, but clearly indicated this was not associated in 
the veteran's case with painful motion.  Moreover, such 
findings are not contradicted by any other evidence of 
record.  The Board acknowledges multiple findings of 
crepitance in the treatment records of L.J., as well as the 
objectively confirmed x-ray findings of osteoarthritis.  
However, no competent medical professional has stated that 
the veteran has actual pain on motion due to arthritis, or 
that crepitance is an indication of painful motion, and there 
is an uncontroverted finding of record exactly to the 
contrary.  There are in sum no objective findings supporting 
the subjective complaints of functional loss due to pain or 
objectively confirmed painful motion.  In the absence of 
objective findings attributing some measurable loss of 
function to such symptomatology, DeLuca considerations simply 
cannot serve as a basis for a compensable evaluation for any 
part of the claims period.   Likewise, absent the presence of 
objectively confirmed painful motion, there is no basis for a 
compensable award under Code 5003.

In summation, the criteria for a compensable disability 
evaluation under Diagnostic Code 5003 have not been satisfied 
for any portion of the claims period.  Additionally, there 
are no alternate Code sections that could serve as a basis 
for an increased rating.  An increase based on pain and 
weakness principles is similarly not justified by the medical 
evidence.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

Finally, the evidence does not reflect that the veteran's 
residuals, left knee injury, have caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Indeed, the veteran testified that he worked for the state of 
Illinois in a position that was not physically demanding.  He 
did not occasional pain at work, such as when bending to 
access a file cabinet, but the evidence shows no indication 
that the veteran was unable to report to work due to his left 
knee disability.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for residuals, left knee injury, is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

